Citation Nr: 0700177	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  02-05 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of basic eligibility to Department of Veterans 
Affairs (VA) benefits.


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Kang, Counsel





INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2001 decision of the VA Regional 
Office (RO) in Manila, the Republic of the Philippines, which 
determined that new and material evidence had not been 
submitted to reopen the appellant's claim of basic 
eligibility for VA benefits.

The appellant testified, with the assistance of his wife and 
an RO interpreter, before the undersigned Veterans Law Judge 
in September 2003. A transcript of the appellant's hearing 
has been associated with the claims folder.

In a February 2004 decision, the Board denied the application 
to reopen the appellant's claim of basic eligibility for VA 
benefits on the grounds that no new and material evidence had 
been received.  The appellant then appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  On May 31, 2006, the Court vacated the 
Board's decision and remanded the case to the Board for 
readjudication in compliance with directives specified in the 
Court's order.

The issue of the appellant's basic eligibility for VA 
benefits is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 1992 decision, the RO denied basic 
eligibility for VA benefits.  A timely notice of disagreement 
was received in April 1993; however, the appellant did not 
perfect his appeal.

2.  Evidence submitted since the RO's August 1992 decision, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim, and therefore raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's August 1992 decision is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2005).

2.  New and material evidence has been received since the 
RO's August 1992 decision; thus, the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2005), 38 C.F.R. § 
3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA provisions have since been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.

This change in the law is applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.

The Board has considered the VCAA provisions with regard to 
the matter on appeal but finds that, given the favorable 
action taken below, no further analysis of the development of 
this claim is necessary at the present time.


New and Material

In August 1992, the RO denied basic eligibility for VA 
benefits.  A notice of disagreement was received in April 
1993; however the appellant did not perfect his appeal.  As 
such, the RO's August 1992 decision is final.  38 U.S.C.A. § 
7105.  In December 2000, the appellant sought to reopen his 
claim.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Generally, a claim which has been denied in an unappealed RO 
decision or a Board decision may not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002 & 
Supp. 2005).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).

38 C.F.R. § 3.156(a) has been amended.  The amended 
definition of new and material evidence is not liberalizing.  
It applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the appellant's claim to 
reopen, which was received in December 2000.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U. S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holding in Justus that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.

The evidence received since the RO's August 1992 decision 
includes the appellant's statements and his testimony, 
reports of clinical evaluations showing current disability, 
affidavits by former service colleagues, duplicate copies of 
certification by the Philippine Adjutant General, and 
duplicate copies of an affidavit for Philippine Army 
personnel.  With the exception of the duplicate copies, the 
evidence is "new," as these submissions were not previously 
of record.  

Moreover, they are not cumulative of other evidence already 
on file.  The new evidence is also material because it bears 
directly and substantially upon the matter under 
consideration, which is basic eligibility for VA benefits.  
Such an issue turns on the nature of the military service of 
the appellant.  

In this regard, the new evidence indicates that the appellant 
had an alternate birthdate and nickname, which resulted in 
the RO's July 2005 request to the National Personnel Records 
Center (NPRC) for reverification of his military service, 
based upon the nicknames reportedly used by him.  That 
request, however, did not include the alternative date of 
birth.  The NPRC did recertify, in August 2005, that no 
change was warranted in the prior negative certifications of 
service, although this recertification was based on the same 
date of birth upon which the prior certifications were based, 
and not upon May [redacted], 1926, the date shown by the new evidence 
submitted by the appellant.  In light of the Court's May 2006 
Vacate Order, the claim must be reopened and the RO must 
again request verification of the appellant's service under 
both the alternate birthdate and nickname.  This evidence of 
different personal data was not previously considered in the 
RO's August 1992 determination.  

As such, new and material evidence has been received since 
the RO's August 1992 decision; thus, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

ORDER

New and material evidence has been submitted to reopen the 
claim of basic eligibility for VA benefits.


REMAND

Eligibility for VA benefits is based on statutory and 
regulatory provisions, which define an individual's legal 
status as a veteran of active military service.  38 U.S.C.A. 
§§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (2006).  As a 
predicate requirement for a grant of VA benefits, a claimant 
must establish that he or she is a "veteran," defined as "a 
person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable." 38 U.S.C.A § 101(2); 38 
C.F.R. § 3.1(d).  See Selley v. Brown, 6 Vet. App. 196, 198 
(1994).  

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.8, 3.9.  Such 
service, however, must be certified as qualifying by 
appropriate military authority.  38 C.F.R. § 3.203. These 
regulations have their basis in statute, at 38 U.S.C. § 
107(a).  See Dela Pena v. Derwinski, 2 Vet. App. 80 (1992), 
wherein the United States Court of Appeals for Veterans 
Claims (Court) upheld the constitutionality of 38 U.S.C. § 
107(a), following the reasoning of the United States Court of 
Appeals for the District of Columbia Circuit in Quiban v. 
Veterans Admin., 928 F.2d 1154 (D.C. Cir. 1991).

In November 1989 the appellant submitted a June 1954 document 
from General Headquarters, Armed Forces of the Philippines, 
Reserve Affairs Division.  It certified that the appellant 
appeared in the revised roster of the Hunters ROTC 
Guerrillas.  It noted that the appellant joined in January 
1944 and was promoted in June and October 1944.  The 
appellant also submitted an affidavit for Philippine Army 
Personnel, reflecting that the appellant had served as a 
civilian guerrilla.

In January 1992 the appellant again contacted the RO 
concerning a claim of entitlement to service connection.  He 
argued that his guerrilla unit was recognized by the United 
States government as a legitimate military component of the 
United States military forces.  He indicated that in 1945 he 
served with the 49th Regiment in support of the 11th U.S. 
Airborne, at which time he was injured by Japanese fire. 

In February 1992 the RO requested that the U.S. Army Reserve 
Personnel Center (ARPERCEN) verify the appellant's service 
and furnished ARPERCEN with his full name, date of birth, 
place of birth, claimed service number, and claimed dates of 
service.  In July 1992, ARPERCEN reported that the evidence 
submitted was insufficient to warrant a change in negative 
prior certifications dated in January and June 1949.  In this 
regard, the search included the appellant's birthdate of 
"April [redacted], 1927," under the name of "[redacted]
[redacted]."  The RO informed the appellant of the negative 
response in August 1992.

However, additional relevant information is available in the 
claims folder which was not provided to ARPERCEN or NPRC in 
the initial or the most recent search in 2005.  This includes 
the appellant's alternate birthdate of "May [redacted], 1926," as 
documented in a certificate of baptism which showed the May 
1926 birthdate.  Another discrepancy involves a variation of 
the appellant's first name as the nickname "[redacted]."  

Consequently, the record contains evidence that would warrant 
a further request to the service department to verify or 
recertify additional military service.  See Sarmiento v. 
Brown, 7 Vet. App. 80, 82 (1994); see also Laruan v. West, 11 
Vet. App. 80, 82 (1998) (observing that if there is reason to 
believe that information provided to service department was 
erroneous, e.g., misspelled name, VA may be required to 
resubmit request for information to service department).

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records 
Center (NPRC to verify the appellant's 
active service and request reverification 
of service.  The request should clearly 
document consideration of all personal 
information not previously considered, 
including the alternate nickname 
of"[redacted]" and alternate birthday of "May 
[redacted], 1926," as discussed above.

2.  Readjudicate the appellant's claim, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If the benefit 
sought on appeal remains denied, the 
appellant should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


